UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2529


JULIA COLEMAN,

                 Plaintiff - Appellant,

          v.

MASONIC HOME OF VIRGINIA,

                 Defendant – Appellee,

          and

LEE BYRD, Mr., Manager of Human Resources,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00682-JAG)


Submitted:   February 27, 2014               Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julia Coleman, Appellant Pro Se.     Jeremy David Capps, David
Patrick Corrigan, HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Julia    Coleman      appeals      the   district       court’s    orders

denying    relief      on    her    complaint     that      alleged    sex    and     race

discrimination,        sexual      harassment,     and      retaliation.        We    have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm     for    the    reasons      stated      by    the    district     court.

Coleman v. Masonic Home of Va., No. 3:12-cv-00682-JAG (E.D. Va.

Nov. 22,       2013).       We dispense with oral argument because the

facts   and    legal    contentions        are   adequately        presented     in   the

materials     before    this       court   and   argument      would    not     aid    the

decisional process.



                                                                                AFFIRMED




                                            2